UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (26.2%) (a) Shares Value Basic materials (0.8%) Airgas, Inc. 171 $15,275 AP Thailand PCL NVDR (Thailand) 67,200 9,998 Bemis Co., Inc. 320 12,662 China Lesso Group Holdings, Ltd. (China) 39,000 31,528 Hyosung Corp. (South Korea) 347 33,180 Koza Altin Isletmeleri AS (Turkey) 1,991 14,464 Mondi PLC (South Africa) 159 3,337 PTT Global Chemical PCL (Thailand) 24,500 36,283 Sherwin-Williams Co. (The) 94 20,941 Soulbrain Co., Ltd. (South Korea) 366 13,322 WestRock Co. 1,455 74,845 Capital goods (1.7%) Allison Transmission Holdings, Inc. 1,306 34,857 Avery Dennison Corp. 622 35,187 Boeing Co. (The) 529 69,273 Cleanaway Co., Ltd. (Taiwan) 3,000 13,418 Deere & Co. 1,220 90,280 General Dynamics Corp. 790 108,981 Orbital ATK, Inc. 252 18,111 S&T Motiv Co., Ltd. (South Korea) 236 13,159 Staples, Inc. 6,711 78,720 TransDigm Group, Inc. (NON) 161 34,198 Waste Management, Inc. 1,417 70,581 Communication services (1.0%) AT&T, Inc. 1,521 49,554 China Mobile, Ltd. (China) 7,500 89,513 Chunghwa Telecom Co., Ltd. (Taiwan) 3,000 9,011 Globe Telecom, Inc. (Philippines) 565 28,510 Mobile Telesystems OJSC ADR (Russia) 1,366 9,863 SBA Communications Corp. Class A (NON) 42 4,399 Verizon Communications, Inc. 2,807 122,125 Conglomerates (0.1%) Sistema JSFC GDR (Russia) 5,230 36,072 Consumer cyclicals (3.1%) ANTA Sports Products, Ltd. (China) 8,000 20,830 Automatic Data Processing, Inc. 1,449 116,442 Barloworld, Ltd. (South Africa) 1,906 10,392 Belle International Holdings, Ltd. (China) 25,000 21,833 Carter's, Inc. 175 15,862 CJ E&M Corp. (South Korea) (NON) 255 19,752 Clorox Co. (The) 222 25,648 CVC Brasil Operadora e Agencia de Viagens SA (Brazil) 1,900 6,614 Cyfrowy Polsat SA (Poland) (NON) 1,984 12,207 Discovery Communications, Inc. Class C (NON) 736 17,877 Dollar General Corp. 998 72,295 FactSet Research Systems, Inc. 101 16,141 Gartner, Inc. (NON) 223 18,716 Harley-Davidson, Inc. 110 6,039 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 900 2,035 Lear Corp. 55 5,983 Lewis Group, Ltd. (South Africa) 2,389 10,704 LF Corp. (South Korea) 350 9,661 Liberty Media Corp. (NON) 93 3,205 Macy's, Inc. 1,201 61,635 Morningstar, Inc. 45 3,612 NagaCorp, Ltd. (Cambodia) 18,000 10,831 NIKE, Inc. Class B 1,122 137,972 Omnicom Group, Inc. 1,293 85,209 PayPal Holdings, Inc. (NON) 398 12,354 Rollins, Inc. 345 9,270 Scripps Networks Interactive Class A 922 45,353 Target Corp. 1,498 117,833 Thomson Reuters Corp. (Canada) 611 24,599 Thor Industries, Inc. 266 13,779 Tongaat Hulett, Ltd. (South Africa) 1,047 8,158 Top Glove Corp. Bhd (Malaysia) 14,300 26,309 Vantiv, Inc. Class A (NON) 423 19,001 Wal-Mart Stores, Inc. 640 41,498 Consumer staples (3.0%) Altria Group, Inc. 2,478 134,803 AMBEV SA ADR (Brazil) 1,779 8,717 Amorepacific Group (South Korea) 264 36,521 Arca Continental SAB de CV (Mexico) 3,798 21,388 Bunge, Ltd. 409 29,980 Colgate-Palmolive Co. 1,302 82,625 ConAgra Foods, Inc. 986 39,943 Dunkin' Brands Group, Inc. 1,149 56,301 Grape King Bio, Ltd. (Taiwan) 6,000 30,036 Gruma SAB de CV Class B (Mexico) 2,908 39,995 JBS SA (Brazil) 9,299 39,406 Kraft Heinz Co. (The) 1,480 104,458 Kroger Co. (The) 2,949 106,370 KT&G Corp. (South Korea) 503 47,424 LG Household & Health Care, Ltd. (South Korea) 64 46,232 McDonald's Corp. 1,176 115,871 New Oriental Education & Technology Group, Inc. ADR (China) (NON) 663 13,399 Pinnacle Foods, Inc. 914 38,278 Sao Martinho SA (Brazil) 598 5,913 Energy (1.5%) Bangchak Petroleum PCL (The) (Thailand) 26,200 24,724 Columbia Pipeline Group, Inc. 1,953 35,720 Exxon Mobil Corp. 2,693 200,225 Occidental Petroleum Corp. 1,746 115,498 Schlumberger, Ltd. 511 35,244 Tambang Batubara Bukit Asam Persero Tbk PT (Indonesia) 32,500 12,521 Tatneft PAO ADR (Russia) 1,237 34,684 Thai Oil PCL (Thailand) 14,500 21,074 Tupras Turkiye Petrol Rafinerileri AS (Turkey) (NON) 790 19,351 Financials (5.5%) Allied World Assurance Co. Holdings AG 637 24,314 American Capital Agency Corp. (R) 3,391 63,412 American Financial Group, Inc. 225 15,505 Annaly Capital Management, Inc. (R) 7,614 75,150 Apple Hospitality REIT, Inc. (R) 470 8,728 Aspen Insurance Holdings, Ltd. 278 12,919 Assurant, Inc. 522 41,243 Banco Bradesco SA ADR (Brazil) 6,373 34,159 Bank of Chongqing Co., Ltd. (China) 17,000 11,780 Bank Tabungan Negara Persero Tbk PT (Indonesia) 119,200 8,121 Berkshire Hathaway, Inc. Class B (NON) 972 126,749 BS Financial Group, Inc. (South Korea) 1,572 18,242 Capital One Financial Corp. 1,448 105,009 CBOE Holdings, Inc. 410 27,503 Chimera Investment Corp. (R) 1,297 17,341 China Cinda Asset Management Co., Ltd. (China) 92,000 32,087 China Construction Bank Corp. (China) 8,000 5,359 China Merchants Bank Co., Ltd. (China) 19,000 46,295 Chongqing Rural Commercial Bank Co., Ltd. (China) 57,000 32,417 CITIC, Ltd. (China) 13,000 23,792 Citizens Financial Group, Inc. 546 13,028 CTBC Financial Holding Co., Ltd. (Taiwan) 76,000 39,203 DAMAC Properties Dubai Co. PJSC (United Arab Emirates) (NON) 42,978 35,649 Dubai Islamic Bank PJSC (United Arab Emirates) 7,682 14,081 Endurance Specialty Holdings, Ltd. 185 11,291 Everest Re Group, Ltd. 115 19,934 First Niagara Financial Group, Inc. 1,762 17,990 Fubon Financial Holding Co., Ltd. (Taiwan) 7,000 10,934 HCP, Inc. (R) 1,191 44,365 Itau Unibanco Holding SA ADR (Preference) (Brazil) 6,596 43,666 JB Financial Group Co., Ltd. (South Korea) 2,248 11,513 Krungthai Card PCL (Thailand) 4,900 12,657 Liberty Holdings, Ltd. (South Africa) 3,340 30,470 MFA Financial, Inc. (R) 1,706 11,618 MMI Holdings, Ltd. (South Africa) 16,614 28,575 Moscow Exchange MICEX-RTS OAO (Russia) (NON) 33,704 41,099 Nedbank Group, Ltd. (South Africa) 2,179 34,587 New York Community Bancorp, Inc. 2,458 44,391 People's Insurance Co Group of China, Ltd. (China) 71,000 34,791 PNC Financial Services Group, Inc. 1,055 94,106 Porto Seguro SA (Brazil) 699 5,307 ProAssurance Corp. 174 8,538 Rayonier, Inc. (R) 932 20,569 RenaissanceRe Holdings, Ltd. 125 13,290 RMB Holdings, Ltd. (South Africa) 2,077 9,899 Sberbank of Russia ADR (Russia) 712 3,523 Shin Kong Financial Holding Co., Ltd. (Taiwan) 157,165 37,428 SLM Corp. (NON) 2,977 22,030 Starwood Property Trust, Inc. (R) 1,440 29,549 Taishin Financial Holding Co., Ltd. (Taiwan) 94,000 33,335 TFS Financial Corp. 252 4,347 Turkiye Sinai Kalkinma Bankasi AS (Turkey) 15,369 7,164 Two Harbors Investment Corp. (R) 350 3,087 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 1,000 11,542 Validus Holdings, Ltd. 381 17,172 Wells Fargo & Co. 3,312 170,071 XL Group PLC 1,978 71,841 Health care (3.0%) AmerisourceBergen Corp. 1,049 99,645 Bio-Rad Laboratories, Inc. (NON) 63 8,462 C.R. Bard, Inc. 333 62,041 Cardinal Health, Inc. 338 25,965 DaVita HealthCare Partners, Inc. (NON) 705 50,993 Eli Lilly & Co. 1,551 129,803 Hologic, Inc. (NON) 2,572 100,643 Johnson & Johnson 1,894 176,805 Mednax, Inc. (NON) 259 19,889 Merck & Co., Inc. 2,558 126,340 Pfizer, Inc. 4,871 152,998 Richter Gedeon Nyrt (Hungary) 2,310 36,735 Technology (4.5%) Accenture PLC Class A 428 42,055 Amdocs, Ltd. 499 28,383 Analog Devices, Inc. 352 19,856 Apple, Inc. 999 110,190 Black Knight Financial Services, Inc. Class A (NON) 216 7,031 Cisco Systems, Inc. 5,329 139,886 Computer Sciences Corp. 469 28,787 DST Systems, Inc. 437 45,946 eBay, Inc. (NON) 4,051 99,006 EMC Corp. 4,466 107,899 Fidelity National Information Services, Inc. 413 27,704 Fiserv, Inc. (NON) 522 45,210 Genpact, Ltd. (NON) 479 11,309 Gentex Corp. 968 15,004 Innolux Corp. (Taiwan) 106,000 33,260 Intuit, Inc. 739 65,586 L-3 Communications Holdings, Inc. 653 68,252 Leidos Holdings, Inc. 277 11,443 Maxim Integrated Products, Inc. 2,819 94,155 Microsoft Corp. 409 18,102 Motorola Solutions, Inc. 54 3,693 NetApp, Inc. 1,021 30,222 NetEase, Inc. ADR (China) 281 33,754 Paychex, Inc. 1,739 82,829 Pegatron Corp. (Taiwan) 16,000 39,404 Samsung Electronics Co., Ltd. (South Korea) 92 88,476 Shanda Games, Ltd. ADR (China) (NON) 1,026 6,874 Shin Zu Shing Co., Ltd. (Taiwan) 3,000 9,048 Silicon Works Co., Ltd. (South Korea) 183 5,052 SK Hynix, Inc. (South Korea) 1,559 44,552 Synopsys, Inc. (NON) 477 22,028 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 1,686 34,985 Tencent Holdings, Ltd. (China) 1,800 30,273 WNS Holdings, Ltd. ADR (India) (NON) 898 25,099 Transportation (0.8%) Bangkok Expressway PCL (Thailand) 9,700 9,688 China Airlines, Ltd. (Taiwan) (NON) 95,000 32,532 China Southern Airlines Co., Ltd. (China) 12,000 8,821 Expeditors International of Washington, Inc. 165 7,763 OHL Mexico SAB de CV (Mexico) (NON) 6,497 8,378 TAV Havalimanlari Holding AS (Turkey) 893 7,015 Turk Hava Yollari AO (Turkey) (NON) 12,359 32,583 United Parcel Service, Inc. Class B 1,227 121,093 Yangzijiang Shipbuilding Holdings, Ltd. (China) 47,600 38,064 Utilities and power (1.2%) American Electric Power Co., Inc. 324 18,423 American Water Works Co., Inc. 313 17,240 Entergy Corp. 1,089 70,894 Hawaiian Electric Industries, Inc. 258 7,402 Huadian Power International Corp., Ltd. (China) 42,000 32,987 Huaneng Power International, Inc. (China) 36,000 39,062 Korea Electric Power Corp. (South Korea) 1,125 46,314 Southern Co. (The) 2,600 116,220 Tenaga Nasional Bhd (Malaysia) 11,600 31,779 Total common stocks (cost $9,034,252) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (18.8%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (18.8%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, November 1, 2045 $2,000,000 $2,078,750 3 1/2s, TBA, October 1, 2045 2,000,000 2,085,938 3s, TBA, November 1, 2045 1,000,000 1,009,531 3s, TBA, October 1, 2045 1,000,000 1,013,281 Total U.S. government and agency mortgage obligations (cost $6,160,625) U.S. TREASURY OBLIGATIONS (0.8%) (a) Principal amount Value U.S. Treasury Notes 1.000%, August 31, 2016 (i) $142,000 $142,933 1.000%, August 31, 2016 (i) 113,000 112,956 Total U.S. treasury Obligations (cost $255,889) MORTGAGE-BACKED SECURITIES (9.3%) (a) Principal amount Value Agency collateralized mortgage obligations (4.6%) Federal Home Loan Mortgage Corporation IFB Ser. 314, Class AS, IO, 5.683s, 2043 $107,762 $25,725 Ser. 4462, Class KI, IO, 4s, 2045 147,633 27,076 Ser. 4193, Class PI, IO, 4s, 2043 73,356 11,880 Ser. 4013, Class AI, IO, 4s, 2039 111,886 13,411 Ser. 304, Class C53, IO, 4s, 2032 114,189 18,815 Ser. 303, Class C19, IO, 3 1/2s, 2043 79,356 15,600 Ser. 4121, Class AI, IO, 3 1/2s, 2042 239,334 50,160 Ser. 4097, Class PI, IO, 3 1/2s, 2040 174,339 21,035 Ser. 4134, Class PI, IO, 3s, 2042 272,190 35,006 Ser. 4206, Class IP, IO, 3s, 2041 122,293 14,832 Ser. 4433, Class DI, IO, 3s, 2032 107,686 11,540 Ser. 304, Class C45, IO, 3s, 2027 85,223 8,900 Federal National Mortgage Association IFB Ser. 13-128, Class CS, IO, 5.706s, 2043 96,165 24,240 IFB Ser. 13-101, Class SE, IO, 5.706s, 2043 99,034 25,891 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.194s, 2025 15,000 14,865 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 41,242 5,021 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.194s, 2025 22,000 20,959 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.194s, 2025 16,000 15,291 Ser. 418, Class C24, IO, 4s, 2043 123,865 25,474 Ser. 12-118, Class PI, IO, 4s, 2042 143,105 26,452 Ser. 13-11, Class IP, IO, 4s, 2042 138,681 24,218 Ser. 12-62, Class MI, IO, 4s, 2041 111,414 16,201 Ser. 418, Class C15, IO, 3 1/2s, 2043 113,132 22,580 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 83,008 9,639 Ser. 14-76, IO, 3 1/2s, 2039 230,079 31,749 Ser. 12-151, Class PI, IO, 3s, 2043 77,787 9,980 Ser. 13-35, Class PI, IO, 3s, 2042 351,708 34,921 Ser. 13-31, Class NI, IO, 3s, 2041 102,889 9,234 Ser. 13-7, Class EI, IO, 3s, 2040 109,981 17,270 Ser. 13-55, Class MI, IO, 3s, 2032 92,315 10,994 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 108,944 22,384 IFB Ser. 13-129, Class SN, IO, 5.934s, 2043 57,123 10,561 IFB Ser. 13-129, Class CS, IO, 5.934s, 2042 149,164 22,319 Ser. 14-182, Class KI, IO, 5s, 2044 151,278 30,771 Ser. 14-133, Class IP, IO, 5s, 2044 182,776 38,816 Ser. 14-163, Class NI, IO, 5s, 2044 89,085 18,384 Ser. 14-25, Class QI, IO, 5s, 2044 86,176 18,133 Ser. 11-116, Class IB, IO, 5s, 2040 35,412 1,779 Ser. 10-20, Class UI, IO, 5s, 2040 87,907 15,867 Ser. 10-9, Class UI, IO, 5s, 2040 126,791 24,046 Ser. 09-121, Class UI, IO, 5s, 2039 93,328 18,387 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 76,465 14,041 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 121,875 22,976 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 35,423 6,057 Ser. 15-99, Class LI, IO, 4s, 2045 158,383 22,647 Ser. 15-53, Class MI, IO, 4s, 2045 103,879 23,964 Ser. 14-149, Class IP, IO, 4s, 2044 186,874 32,478 Ser. 13-24, Class PI, IO, 4s, 2042 79,992 13,421 Ser. 12-41, Class IP, IO, 4s, 2041 101,583 17,521 Ser. 14-133, Class AI, IO, 4s, 2036 205,706 27,951 Ser. 15-52, Class IK, IO, 3 1/2s, 2045 116,870 23,576 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 221,687 36,619 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 104,871 19,454 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 80,960 7,682 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 73,630 9,240 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 69,674 8,156 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 66,636 5,333 Ser. 13-157, Class IA, 3 1/2s, 2040 162,105 21,688 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 88,299 5,578 Ser. 13-79, Class XI, IO, 3 1/2s, 2039 102,693 14,125 Ser. 15-124, Class NI, IO, 3 1/2s, 2039 278,000 38,573 Ser. 15-96, Class NI, IO, 3 1/2s, 2039 105,953 14,208 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 224,272 27,256 Ser. 15-124, Class DI, IO, 3 1/2s, 2038 175,000 28,656 Ser. 15-H20, Class CI, IO, 2.251s, 2065 187,589 22,921 FRB Ser. 15-H16, Class XI, IO, 2.228s, 2065 116,630 14,579 Ser. BOA-H72, Class HI, IO, 2.015s, 2045 (FWC) 514,000 44,821 Ser. 15-H15, Class JI, IO, 1.932s, 2065 292,014 36,677 Ser. 15-H19, Class NI, IO, 1.9s, 2065 229,169 28,944 Ser. 15-H18, IO, 1.824s, 2065 119,091 12,263 Ser. 15-H10, Class CI, IO, 1.803s, 2065 181,433 21,715 Ser. 15-H09, Class BI, IO, 1.699s, 2065 281,949 28,928 Ser. 15-H10, Class EI, IO, 1.635s, 2065 167,198 12,908 Ser. BOA-F74, Class BI, IO, 1.556s, 2045 (FWC) 505,000 35,754 Commercial mortgage-backed securities (2.4%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.895s, 2040 25,000 25,465 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.603s, 2039 25,000 24,944 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.973s, 2049 25,000 24,940 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 25,000 24,970 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087s, 2042 25,000 24,998 FRB Ser. 05-GG3, Class D, 4.986s, 2042 50,000 50,039 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.678s, 2048 25,000 23,688 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.464s, 2044 76,000 76,190 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 1.057s, 2041 57,373 1,334 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.493s, 2046 18,000 17,415 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.714s, 2046 16,000 14,566 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.279s, 2051 10,000 10,247 FRB Ser. 06-LDP7, Class B, 6.1s, 2045 20,000 10,969 FRB Ser. 05-LDP3, Class D, 5.515s, 2042 15,000 14,969 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 20,000 20,300 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.379s, 2051 20,000 19,101 Ser. 13-C13, Class E, 3.986s, 2046 12,000 9,897 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502s, 2039 23,000 22,830 FRB Ser. 06-C6, Class C, 5.482s, 2039 20,000 19,000 Merrill Lynch Mortgage Trust FRB Ser. 05-LC1, Class D, 5.607s, 2044 25,000 24,797 FRB Ser. 05-CIP1, Class C, 5.561s, 2038 25,000 22,942 Ser. 04-KEY2, Class D, 5.046s, 2039 25,000 24,822 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 25,000 24,798 FRB Ser. 06-4, Class XC, IO, 0.8s, 2049 806,173 2,402 UBS-Barclays Commercial Mortgage Trust 144A Ser. 13-C6, Class E, 3 1/2s, 2046 38,000 30,706 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.765s, 2045 11,000 10,994 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.936s, 2045 100,000 91,100 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5s, 2044 30,000 28,452 Ser. 12-C7, Class F, 4 1/2s, 2045 100,000 91,760 Ser. 13-C12, Class E, 3 1/2s, 2048 15,000 12,028 Residential mortgage-backed securities (non-agency) (2.3%) Banc of America Funding Trust FRB Ser. 06-G, Class 3A3, 5 3/4s, 2036 33,441 32,103 BCAP, LLC Trust 144A FRB Ser. 10-RR7, Class 1610, 0.883s, 2047 48,509 29,042 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.119s, 2034 34,347 33,276 FRB Ser. 04-6, Class M2, 1.919s, 2034 22,536 19,832 Bear Stearns Asset Backed Securities I Trust FRB Ser. 05-HE5, Class M3, 1.274s, 2035 25,000 20,500 FRB Ser. 07-HE5, Class 1A4, 0.494s, 2047 100,000 72,000 Countrywide Alternative Loan Trust FRB Ser. 05-27, Class 2A1, 1.549s, 2035 8,686 7,092 FRB Ser. 05-27, Class 1A6, 1.014s, 2035 32,747 25,543 FRB Ser. 05-38, Class A3, 0.544s, 2035 17,505 15,110 FRB Ser. 05-59, Class 1A1, 0.526s, 2035 18,325 14,654 FRB Ser. 06-OC2, Class 2A3, 0.484s, 2036 17,094 15,299 FRB Ser. 06-OC8, Class 2A2A, 0.314s, 2036 8,542 8,227 Countrywide Asset-Backed Certificates Trust Ser. 05-3, Class MF1, 5.247s, 2035 (F) 18,391 16,867 FRB Ser. 05-16, Class MV2, 0.674s, 2036 35,000 26,425 Credit Suisse Mortgage Capital Certificates 144A FRB Ser. 11-2R, Class 2A9, 2.694s, 2036 25,000 22,891 CSMC Trust 144A FRB Ser. 11-6R, Class 3A7, 2.858s, 2036 25,000 13,879 First Franklin Mortgage Loan Trust FRB Ser. 05-FF4, Class M4, 1.169s, 2035 58,000 44,660 GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.724s, 2035 50,000 35,319 IndyMac INDX Mortgage Loan Trust FRB Ser. 07-FLX2, Class A1C, 0.384s, 2037 25,147 18,106 Morgan Stanley ABS Capital I, Inc. Trust FRB Ser. 05-HE6, Class M2, 0.614s, 2035 50,000 40,368 Morgan Stanley Resecuritization Trust 144A FRB Ser. 15-R7, Class 2B, 2.573s, 2035 (F) 25,000 12,625 MortgageIT Trust FRB Ser. 41761, Class 1M1, 0.634s, 2035 42,233 38,432 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.404s, 2047 165,000 95,288 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 0.654s, 2044 39,586 35,778 FRB Ser. 05-AR9, Class A1B, 0.574s, 2045 39,544 35,978 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 3.459s, 2036 20,975 20,142 Total mortgage-backed securities (cost $3,095,108) COMMODITY LINKED NOTES (5.4%) (a)(CLN) Principal amount Value Citigroup, Inc. sr. notes Ser. G, 1-month USD LIBOR less 0.18%, 2016 (Indexed to the CVICF3F0 Index multiplied by 3) $670,000 $660,392 Deutsche Bank AG/London 144A notes, 1-month USD LIBOR less 0.16%, 2016 (Indexed to the DB Commodity Backwardation Alpha 22 USD Total Return Index multiplied by 3) (United Kingdom) 92,000 87,897 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the S&P GSCI Commodity Index multiplied by 3) (United Kingdom) 457,000 411,986 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 78,000 76,507 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 306,000 319,620 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2015 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 202,000 211,290 Total commodity Linked Notes (cost $1,805,000) INVESTMENT COMPANIES (4.7%) (a) Shares Value Consumer Staples Select Sector SPDR Fund 4,568 $215,564 Consumer Discretionary Select Sector SPDR Fund 5,841 433,753 Health Care Select Sector SPDR Fund 3,097 205,114 Industrial Select Sector SPDR Fund 4,174 208,241 SPDR S&P rust 1,288 246,819 Utility Select Sector SPDR Fund 5,144 222,684 Total investment companies (cost $1,533,817) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.2%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $10,000 $10,075 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 16,000 16,464 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 175,000 176,313 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 100,000 97,000 Venezuela (Bolivarian Republic of) unsec. bonds 5 3/4s, 2016 (Venezuela) 125,000 106,250 Total foreign government and agency bonds and notes (cost $403,512) WARRANTS (0.8%) (a) (NON) Expiration date Strike Price Warrants Value Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 2,985 $38,686 Ceat, Ltd. 144A (India) 8/15/16 0.00 465 9,081 Hindustan Zinc. Ltd. 144A (India) 10/27/17 0.00 13,152 28,011 Indian Oil Corp., Ltd. 144A (India) 8/25/17 0.00 6,212 38,063 Infosys, Ltd. 144A (India) 10/10/16 0.00 1,649 29,190 Midea Group Co., Ltd. 144A (China) 4/16/16 0.00 3,200 12,700 Power Finance Corp., Ltd. 144A (India) 3/9/18 0.00 9,384 32,895 Rural Electrification Corp., Ltd. 144A (India) 3/6/17 0.00 9,849 41,120 Tata Chemicals, Ltd. 144A (India) 7/16/16 0.00 1,847 10,742 YES Bank, Ltd. 144A (India) 8/15/16 0.00 2,113 23,490 Total warrants (cost $297,593) ASSET-BACKED SECURITIES (0.4%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 15-2, Class A, 1.235s, 2017 $56,000 $56,000 FRB Ser. 15-4, Class A, 1.233s, 2017 77,000 77,000 Total asset-backed securities (cost $133,000) CORPORATE BONDS AND NOTES (0.2%) (a) Principal amount Value Petrobras Global Finance BV company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) $50,000 $49,125 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 10,000 7,275 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 16,000 11,040 Total corporate bonds and notes (cost $72,708) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $192,500 $8 Barclays Bank PLC 2.055/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.055 60,400 536 Citibank, N.A. 2.12/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.12 60,400 774 (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 90,100 32 Credit Suisse International 2.07125/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.07125 90,600 863 (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 8,100 514 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 8,100 300 (2.42875)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.42875 90,600 19 Goldman Sachs International 2.155/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.155 120,800 1,635 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 120,800 1,503 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 321,700 885 1.992/3 month USD-LIBOR-BBA/Oct-25 Oct-15/1.992 120,800 726 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 25,450 506 (2.234)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.234 120,800 204 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 120,800 117 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 90,100 25 (2.49)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.49 120,800 — JPMorgan Chase Bank N.A. 2.0775/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.0775 120,800 1,215 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 141,000 532 Total purchased swap options outstanding (cost $10,561) PURCHASED OPTIONS OUTSTANDING (0.7%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Sep-16/$168.00 $5,759 $47,213 SPDR S&P rust (Put) Aug-16/165.00 5,788 41,484 SPDR S&P rust (Put) Jul-16/165.00 5,788 38,276 SPDR S&P rust (Put) Jun-16/165.00 5,788 35,742 SPDR S&P rust (Put) May-16/163.00 5,759 28,136 SPDR S&P rust (Put) Apr-16/170.00 5,767 31,846 United States Oil Fund LP (USO) ETF (Call) Oct-15/23.00 30,735 1 Total purchased options outstanding (cost $235,727) SHORT-TERM INVESTMENTS (51.9%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.11% (AFF) Shares 9,635,279 $9,635,279 Putnam Short Term Investment Fund 0.13% (AFF) Shares 5,659,533 5,659,533 SSgA Prime Money Market Fund Class N 0.09% (P) Shares 310,000 310,000 U.S. Treasury Bills 0.15%, February 18, 2016 (SEGSF)(SEGCCS) $410,000 409,962 U.S. Treasury Bills 0.15%, February 11, 2016 (SEG) 32,000 31,997 U.S. Treasury Bills 0.04%, February 4, 2016 (SEG) (SEGSF)(SEGCCS) 336,000 335,978 U.S. Treasury Bills 0.10%, January 21, 2016 (SEG) 122,000 121,995 U.S. Treasury Bills 0.10%, January 14, 2016 (SEGCCS) 31,000 30,999 U.S. Treasury Bills 0.01%, October 8, 2015 (SEG) 40,000 40,000 U.S. Treasury Bills 0.01%, October 1, 2015 485,000 485,000 Total short-term investments (cost $17,060,463) TOTAL INVESTMENTS Total investments (cost $40,098,255) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $3,854,223) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/21/15 $29,310 $30,513 $(1,203) Australian Dollar Sell 10/21/15 29,309 29,853 544 British Pound Buy 12/16/15 17,240 17,451 (211) Canadian Dollar Sell 10/21/15 10,265 10,498 233 Euro Sell 12/16/15 51,689 52,346 657 Mexican Peso Buy 10/21/15 24,960 26,775 (1,815) New Taiwan Dollar Sell 11/18/15 36,466 36,708 242 New Zealand Dollar Sell 10/21/15 1 409 408 Norwegian Krone Buy 12/16/15 2,793 2,885 (92) Swedish Krona Sell 12/16/15 42,023 41,796 (227) Barclays Bank PLC Australian Dollar Buy 10/21/15 41,649 42,681 (1,032) Australian Dollar Sell 10/21/15 41,649 43,425 1,776 British Pound Buy 12/16/15 80,604 81,585 (981) Canadian Dollar Buy 10/21/15 74,702 75,980 (1,278) Canadian Dollar Sell 10/21/15 74,702 76,366 1,664 Euro Buy 12/16/15 39,606 40,514 (908) Japanese Yen Buy 11/18/15 3,946 3,102 844 Mexican Peso Buy 10/21/15 35,904 38,218 (2,314) New Zealand Dollar Buy 10/21/15 36,389 36,478 (89) Norwegian Krone Sell 12/16/15 36,406 37,589 1,183 Singapore Dollar Sell 11/18/15 4,560 5,253 693 Swedish Krona Sell 12/16/15 23,148 22,928 (220) Citibank, N.A. Australian Dollar Buy 10/21/15 12,551 13,640 (1,089) Australian Dollar Sell 10/21/15 12,551 12,535 (16) British Pound Sell 12/16/15 14,820 15,000 180 Canadian Dollar Sell 10/21/15 37,988 39,460 1,472 Chilean Peso Buy 10/21/15 889 957 (68) Chilean Peso Sell 10/21/15 889 877 (12) Euro Sell 12/16/15 67,241 68,075 834 Japanese Yen Buy 11/18/15 52,091 50,386 1,705 Mexican Peso Buy 10/21/15 22,662 24,325 (1,663) New Zealand Dollar Buy 10/21/15 4,341 4,551 (210) New Zealand Dollar Sell 10/21/15 4,341 4,327 (14) Norwegian Krone Buy 12/16/15 16,637 17,202 (565) Swedish Krona Sell 12/16/15 28,665 28,539 (126) Credit Suisse International Australian Dollar Buy 10/21/15 28,958 31,470 (2,512) Australian Dollar Sell 10/21/15 28,958 30,255 1,297 British Pound Buy 12/16/15 50,661 51,276 (615) Canadian Dollar Buy 10/21/15 37,613 39,753 (2,140) Canadian Dollar Sell 10/21/15 37,613 37,962 349 Euro Sell 12/16/15 86,373 87,452 1,079 Japanese Yen Buy 11/18/15 127,440 123,392 4,048 New Zealand Dollar Buy 10/21/15 4,724 3,917 807 Norwegian Krone Sell 12/16/15 26,551 27,440 889 Singapore Dollar Buy 11/18/15 1,614 1,127 487 Swedish Krona Buy 12/16/15 31,849 31,703 146 Deutsche Bank AG Australian Dollar Buy 10/21/15 23,279 25,282 (2,003) Australian Dollar Sell 10/21/15 23,279 23,251 (28) British Pound Sell 12/16/15 209,299 211,834 2,535 Canadian Dollar Sell 10/21/15 28,322 30,068 1,746 Euro Buy 12/16/15 224 227 (3) New Zealand Dollar Buy 10/21/15 10,342 10,308 34 New Zealand Dollar Sell 10/21/15 10,342 10,842 500 Norwegian Krone Sell 12/16/15 19,816 20,484 668 Polish Zloty Sell 12/16/15 25,654 25,688 34 Swedish Krona Sell 12/16/15 26,032 25,926 (106) Goldman Sachs International Australian Dollar Buy 10/21/15 33,726 34,603 (877) Australian Dollar Sell 10/21/15 33,726 35,256 1,530 British Pound Buy 12/16/15 30,851 31,226 (375) Canadian Dollar Sell 10/21/15 15,510 17,174 1,664 Euro Buy 12/16/15 1,007 1,020 (13) Japanese Yen Sell 11/18/15 249,922 242,594 (7,328) New Zealand Dollar Buy 10/21/15 15,003 14,953 50 New Zealand Dollar Sell 10/21/15 15,003 15,729 726 Norwegian Krone Sell 12/16/15 23,477 24,267 790 Swedish Krona Buy 12/16/15 15,919 15,733 186 HSBC Bank USA, National Association Australian Dollar Buy 10/21/15 8,695 9,443 (748) Australian Dollar Sell 10/21/15 8,695 8,684 (11) British Pound Sell 12/16/15 4,991 5,051 60 Canadian Dollar Buy 10/21/15 28,697 29,103 (406) Canadian Dollar Sell 10/21/15 28,697 30,334 1,637 Euro Buy 12/16/15 37,592 38,060 (468) Japanese Yen Buy 11/18/15 50,968 49,308 1,660 New Zealand Dollar Buy 10/21/15 9,321 9,773 (452) New Zealand Dollar Sell 10/21/15 9,321 9,289 (32) Swedish Krona Sell 12/16/15 7,983 7,951 (32) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/21/15 40,387 42,005 (1,618) Australian Dollar Sell 10/21/15 40,387 42,113 1,726 British Pound Buy 12/16/15 31,607 31,997 (390) Canadian Dollar Sell 10/21/15 21,204 21,096 (108) Euro Buy 12/16/15 30,096 30,767 (671) Japanese Yen Buy 11/18/15 3,353 1,465 1,888 Mexican Peso Buy 10/21/15 9,191 11,154 (1,963) New Taiwan Dollar Sell 11/18/15 24,677 25,586 909 New Zealand Dollar Buy 10/21/15 11,173 9,629 1,544 Norwegian Krone Sell 12/16/15 34,693 36,011 1,318 Singapore Dollar Buy 11/18/15 4,841 4,464 377 South Korean Won Buy 11/18/15 159 266 (107) Swedish Krona Sell 12/16/15 2,107 2,097 (10) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/21/15 54,411 54,701 (290) Australian Dollar Sell 10/21/15 54,411 56,655 2,244 British Pound Buy 12/16/15 14,366 14,316 50 Canadian Dollar Buy 10/21/15 77,924 79,800 (1,876) Canadian Dollar Sell 10/21/15 77,924 79,818 1,894 Euro Sell 12/16/15 13,762 13,680 (82) Japanese Yen Sell 11/18/15 42,030 42,374 344 New Zealand Dollar Buy 10/21/15 8,619 8,514 105 Norwegian Krone Buy 12/16/15 9,222 9,505 (283) Singapore Dollar Sell 11/18/15 4,631 5,224 593 South Korean Won Buy 11/18/15 3,248 3,031 217 Swedish Krona Sell 12/16/15 48,318 47,706 (612) State Street Bank and Trust Co. Australian Dollar Buy 10/21/15 27,836 30,253 (2,417) Australian Dollar Sell 10/21/15 27,836 27,794 (42) Brazilian Real Buy 10/2/15 25,678 31,231 (5,553) Brazilian Real Sell 10/2/15 25,678 28,620 2,942 British Pound Buy 12/16/15 83,932 84,948 (1,016) Canadian Dollar Sell 10/21/15 7,118 8,741 1,623 Chilean Peso Buy 10/21/15 25,836 27,748 (1,912) Chilean Peso Sell 10/21/15 25,836 27,528 1,692 Euro Buy 12/16/15 28,306 28,659 (353) Hungarian Forint Buy 12/16/15 26,113 25,982 131 Israeli Shekel Buy 10/21/15 153 152 1 Israeli Shekel Sell 10/21/15 153 159 6 Japanese Yen Sell 11/18/15 11,631 10,600 (1,031) New Zealand Dollar Buy 10/21/15 18,578 18,522 56 New Zealand Dollar Sell 10/21/15 18,578 19,478 900 Norwegian Krone Buy 12/16/15 1,267 1,310 (43) Singapore Dollar Buy 11/18/15 7,296 6,557 739 Swedish Krona Sell 12/16/15 11,813 11,765 (48) UBS AG Canadian Dollar Buy 10/21/15 24,501 24,669 (168) Canadian Dollar Sell 10/21/15 24,501 24,721 220 New Zealand Dollar Buy 10/21/15 15,641 15,485 156 New Zealand Dollar Sell 10/21/15 15,641 15,587 (54) WestPac Banking Corp. Australian Dollar Buy 10/21/15 14,935 17,871 (2,936) British Pound Buy 12/16/15 43,554 44,082 (528) Canadian Dollar Buy 10/21/15 14,611 14,539 72 Canadian Dollar Sell 10/21/15 14,611 15,514 903 Euro Buy 12/16/15 15,999 16,198 (199) Japanese Yen Sell 11/18/15 43,769 43,313 (456) New Zealand Dollar Buy 10/21/15 22,153 23,229 (1,076) New Zealand Dollar Sell 10/21/15 22,153 22,364 211 South Korean Won Sell 11/18/15 303 195 (108) Total FUTURES CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Long) 10 $345,388 Dec-15 $(8,590) S&P 500 Index E-Mini (Short) 18 1,717,830 Dec-15 3,182 S&P Mid Cap 400 Index E-Mini (Long) 7 954,030 Dec-15 (28,103) Tokyo Price Index (Long) 1 $117,659 Dec-15 (3,680) U.S. Treasury Bond 30 yr (Long) 1 157,344 Dec-15 2,242 U.S. Treasury Bond Ultra 30 yr (Short) 1 160,406 Dec-15 (1,363) U.S. Treasury Note 2 yr (Short) 1 219,031 Dec-15 (346) U.S. Treasury Note 5 yr (Short) 7 843,609 Dec-15 (6,343) U.S. Treasury Note 10 yr (Long) 5 643,672 Dec-15 8,006 U.S. Treasury Note 10 yr (Short) 3 386,203 Dec-15 (4,941) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/15 (premiums $51,347) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $2 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 10 Barclays Bank PLC (2.235)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.235 626 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 7 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 14 (2.31)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.31 816 Credit Suisse International 2.25/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 60 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 825 (2.25)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.25 990 Goldman Sachs International 2.3225/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 1 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 16 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 109 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 208 2.113/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 266 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 370 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 595 (2.113)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.113 733 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 1,555 (2.3225)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.3225 1,721 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 275 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 393 (2.2625)/3 month USD-LIBOR-BBA/Oct-25 Oct-15/2.2625 1,388 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 29,716 Total WRITTEN OPTIONS OUTSTANDING at 9/30/15 (premiums $57,399) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Oct-15/$201.50 $13,654 $9,179 SPDR S&P rust (Call) Oct-15/201.50 5,354 2,313 SPDR S&P rust (Call) Oct-15/205.00 4,371 330 SPDR S&P rust (Call) Oct-15/204.50 5,019 112 SPDR S&P rust (Call) Oct-15/202.00 5,294 17 United States Oil Fund LP (USO) ETF (Call) Oct-15/15.50 79,034 17,388 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $13,300 $(326) $36 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 13,300 (338) (14) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 28,600 (189) (57) 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 57,100 (401) (137) (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 13,300 (354) (157) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 13,300 (372) (199) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 58,300 386 301 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 58,300 373 275 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 57,100 175 (36) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 114,200 365 (54) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 58,300 336 (184) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 58,300 332 (254) Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/15 (proceeds receivable $3,095,078) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, October 1, 2045 $2,000,000 10/14/15 $2,085,938 Federal National Mortgage Association, 3s, October 1, 2045 1,000,000 10/14/15 1,013,281 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $31,000 $(161) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $6 31,000 424 9/30/25 2.3975% 3 month USD-LIBOR-BBA (692) 31,000 (273) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 498 3,201,000 (E) 16,741 12/16/17 1.25% 3 month USD-LIBOR-BBA (7,824) 489,000 (E) 2,963 12/16/25 2.35% 3 month USD-LIBOR-BBA (9,920) 45,300 375 9/29/25 2.235% 3 month USD-LIBOR-BBA (575) 15,100 301 9/29/45 2.703% 3 month USD-LIBOR-BBA (273) 1,190,000 (E) 2,549 12/16/20 1.70% 3 month USD-LIBOR-BBA (10,164) 259,000 (E) 274 12/16/45 3 month USD-LIBOR-BBA 2.70% 8,581 Total $23,193 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $13,904 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(127) 13,904 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (127) baskets 39,961 — 5/31/16 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF6) of common stocks (194,889) units 981 — 5/31/16 3 month USD-LIBOR-BBA minus 7 bp Russell 1000 Total Return Index 158,857 units 44 — 5/31/16 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 7,125 Barclays Bank PLC $2,691 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (23) 6,774 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (62) 19,996 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (170) 12,921 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (110) 14,185 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (105) 9,644 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 124 20,283 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (144) Citibank, N.A. 8,913 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (82) baskets 9 — 12/17/15 (3 month USD-LIBOR-BBA plus 0.42%) A basket (CGPUTQL2) of common stocks (42,869) baskets 9,924 — 11/10/15 3 month USD-LIBOR-BBA minus 0.45% A basket (CGPUTS39) of common stocks (12,580) BRL 13 — 10/14/15 0.00% Bovespa October'15 Futures 36,886 units 1,562 — 3/18/16 3 month USD-LIBOR-BBA minus 0.15% MSCI Emerging Markets TR Net USD 24,997 units 198 — 12/17/15 3 month USD-LIBOR-BBA plus 0.15% Russell 1000 Total Return Index 45,025 units 9 — 12/17/15 3 month USD-LIBOR-BBA plus 0.15% Russell 1000 Total Return Index 2,047 Credit Suisse International $406,261 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 726 22,457 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (190) 23,278 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 299 20,286 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 261 104,288 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (884) 112,552 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (832) 33,199 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (246) 17,004 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (126) 39,677 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (293) 62,201 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (441) 71,667 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (508) 54,088 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (383) 36,008 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (330) Deutsche Bank AG baskets 9,029 — 8/8/16 3 month USD-LIBOR-BBA minus 0.45% A basket (DBCTPS9P) of common stocks 110,414 baskets 9,029 — 8/8/16 (3 month USD-LIBOR-BBA plus 0.31%) A basket (DBCTPL9P) of common stocks (114,032) Goldman Sachs International $6,280 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (55) 6,280 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (55) 2,910 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (26) 34,582 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (317) 25,118 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (218) 9,868 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (86) 35,652 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (327) 34,253 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 440 33,199 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (246) baskets 35,462 — 12/15/20 (1 month USD-LIBOR-BBA plus 0.44%) A basket (GSCBPUR1) of common stocks (148,894) units 17,585 — 12/15/20 (0.45%) Goldman Sachs Volatility Carry US Scaled 3x Excess Return Strategy 110 JPMorgan Chase Bank N.A. $11,409 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (105) 35,295 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (323) 34,253 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 440 8,605 — 1/25/16 3 month USD-LIBOR-BBA minus 0.70% Vanguard Index Funds - MSCI Emerging Markets ETF (708) baskets 34,488 — 4/25/16 3 month USD-LIBOR-BBA minus 0.44% A basket (JPCMPTSH) of common stocks 96,717 UBS AG units 5,794 — 8/19/15 1 month USD-LIBOR-BBA minus 0.25% MSCI Emerging Markets TR Net USD 57,313 Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $68 $1,000 5/11/63 300 bp $43 CMBX NA BBB- Index BBB-/P 121 2,000 5/11/63 300 bp 69 CMBX NA BBB- Index BBB-/P 228 4,000 5/11/63 300 bp 125 CMBX NA BBB- Index BBB-/P 247 4,000 5/11/63 300 bp 144 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 887 8,000 5/11/63 300 bp 680 CMBX NA BBB- Index BBB-/P 157 28,000 1/17/47 300 bp (1,405) Credit Suisse International CMBX NA BB Index — (1,889) 107,000 5/11/63 (500 bp) 1,810 CMBX NA BBB- Index BBB-/P 854 59,000 5/11/63 300 bp (668) CMBX NA BBB- Index BBB-/P 3,113 237,000 5/11/63 300 bp (3,002) CMBX NA BBB- Index BBB-/P 4,612 421,000 5/11/63 300 bp (6,250) CMBX NA BBB- Index BBB-/P 1,511 26,000 1/17/47 300 bp — CMBX NA BBB- Index BBB-/P 12,726 371,000 1/17/47 300 bp (7,976) CMBX NA BBB- Index BBB-/P 31,107 874,000 1/17/47 300 bp (17,662) Goldman Sachs International CMBX NA BBB- Index BBB-/P (21) 3,000 5/11/63 300 bp (98) CMBX NA BBB- Index BBB-/P (132) 29,000 5/11/63 300 bp (881) CMBX NA BBB- Index BBB-/P 102 39,000 5/11/63 300 bp (905) CMBX NA BBB- Index BBB-/P 29 8,000 1/17/47 300 bp (418) CMBX NA BBB- Index BBB-/P 29 8,000 1/17/47 300 bp (418) CMBX NA BBB- Index BBB-/P 68 16,000 1/17/47 300 bp (824) CMBX NA BBB- Index BBB-/P 57 16,000 1/17/47 300 bp (836) CMBX NA BBB- Index BBB-/P 57 16,000 1/17/47 300 bp (836) CMBX NA BBB- Index BBB-/P 209 21,000 1/17/47 300 bp (963) CMBX NA BBB- Index BBB-/P 118 30,000 1/17/47 300 bp (1,556) CMBX NA BBB- Index BBB-/P 35 32,000 1/17/47 300 bp (1,751) CMBX NA BBB- Index BBB-/P 343 44,000 1/17/47 300 bp (2,113) CMBX NA BBB- Index BBB-/P 449 53,000 1/17/47 300 bp (2,508) CMBX NA BBB- Index BBB-/P 1,699 63,000 1/17/47 300 bp (1,817) CMBX NA BB Index — (249) 29,000 5/11/63 (500 bp) 754 CMBX NA BB Index — (58) 6,000 5/11/63 (500 bp) 150 CMBX NA BB Index — 51 5,000 5/11/63 (500 bp) 224 CMBX NA BB Index — (53) 5,000 5/11/63 (500 bp) 120 CMBX NA BB Index — 67 4,000 5/11/63 (500 bp) 206 CMBX NA BB Index — 5 4,000 5/11/63 (500 bp) 143 CMBX NA BB Index — 68 3,000 5/11/63 (500 bp) 172 CMBX NA BB Index — (10) 5,000 1/17/47 (500 bp) 254 CMBX NA BBB- Index — (145) 16,000 5/11/63 (300 bp) 268 CMBX NA BBB- Index BBB-/P (3) 1,000 5/11/63 300 bp (28) CMBX NA BBB- Index BBB-/P (33) 3,000 5/11/63 300 bp (110) CMBX NA BBB- Index BBB-/P (40) 5,000 5/11/63 300 bp (169) CMBX NA BBB- Index BBB-/P 30 5,000 5/11/63 300 bp (99) CMBX NA BBB- Index BBB-/P (47) 5,000 5/11/63 300 bp (176) CMBX NA BBB- Index BBB-/P (50) 5,000 5/11/63 300 bp (179) CMBX NA BBB- Index BBB-/P (50) 5,000 5/11/63 300 bp (179) CMBX NA BBB- Index BBB-/P (24) 6,000 5/11/63 300 bp (179) CMBX NA BBB- Index BBB-/P 91 8,000 5/11/63 300 bp (115) CMBX NA BBB- Index BBB-/P 232 11,000 1/17/47 300 bp (382) CMBX NA BBB- Index BBB-/P 485 16,000 1/17/47 300 bp (408) CMBX NA BBB- Index BBB-/P 354 46,000 1/17/47 300 bp (2,212) CMBX NA BBB- Index BBB-/P 724 94,000 1/17/47 300 bp (4,521) JPMorgan Securities LLC CMBX NA BBB- Index — (528) 22,000 5/11/63 (300 bp) 45 CMBX NA BBB- Index — (283) 11,000 5/11/63 (300 bp) 3 CMBX NA BBB- Index BBB-/P 609 11,000 1/17/47 300 bp (8) CMBX NA BBB- Index BBB-/P 1,160 22,000 1/17/47 300 bp (73) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 25 Index B+/P $4,726 $6,200,000 12/20/20 500 bp $6,982 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only NVDR Non-voting Depository Receipts OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $32,880,837. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $40,124,328, resulting in gross unrealized appreciation and depreciation of $585,245 and $1,118,055, respectively, or net unrealized depreciation of $532,810. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $11,351,527 $1,716,248 $3,772 $9,635,279 Putnam Short Term Investment Fund* 4,564,958 9,556,441 8,461,866 2,089 5,659,533 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $14,266,186 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries, and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $28,477 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $326,128 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $240,952 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $— Capital goods 26,577 — Communication services — Conglomerates — 36,072 — Consumer cyclicals — Consumer staples — Energy — Financials — Health care — Technology — Transportation — Utilities and power — Total common stocks — Asset-backed securities
